Citation Nr: 1827897	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-22 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral flat foot condition. 

2. Entitlement to service connection for a bilateral leg condition. 

3. Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. In a January 1988 decision, the Board denied the Veteran's initial claim for service connection for a bilateral flat foot condition.  The Veteran filed a new claim for service connection for a bilateral flat foot condition in April 2011.  

2. The evidence added to the record since the February 2012 RO decision does not relate to unestablished facts necessary to substantiate the claim of service connection for a bilateral flat foot condition. 

3. The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for a bilateral leg condition. 

4. The Veteran's back condition was not manifest during active service, and is not shown to be casually or etiologically related to an in-service even, injury, or disease.


CONCLUSIONS OF LAW

1. As the evidence received subsequent to the February 2012 rating decision is not new and material, the requirements to reopen the claim for entitlement to service connection for a bilateral flat foot condition have not been met.  38 U.S.C. §§ 1110, 5107(2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.156 (2017).

2. The criteria for service connection for a bilateral leg condition have not been met.  
38 U.S.C. § 1131, 5107(2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

3. The criteria for service connection for a back condition have not been met.  38 U.S.C. §§ 1131, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent February 2012.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. §§ 5103; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran.  The Veteran has not notified the VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. §§ 5103A; 38 C.F.R. § 3.159(c). 

The Board notes the Veteran's service treatment records (STRs) are not complete.  The Veteran's February 1978 entrance exam and dental records are associated with the claims file, but records from dating from beyond February 1978 to July 1981 are not.  The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when service treatment records are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, either in favor of the claimant or against VA arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply an "adverse presumption" against the VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents. 

New and Material Evidence

In the instant matter, the Veteran seeks to reopen the claim of service connection for a bilateral flat foot condition.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The Veteran's bilateral flat foot condition claim was denied in a February 2012 rating decision.  A review of that rating decision reveals that at that time, VA declined to grant service connection because the evidence of record failed to show that the condition was incurred or caused by military service.  

Since, the last denial, additional treatment records have been added to the record.  However, the records only contain evidence of a diagnosis of flat feet and pain.  As the additional records are cumulative of the evidence already in the record, the Board finds that they are not new.  Additionally, the new records fail to demonstrate the disorder's existence in service or relationship with service.  Therefore, as no evidence that is both "new" and "material" has been submitted the Board finds that reopening the Veteran's bilateral flat foot claim is not warranted at this time.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Bilateral leg condition

The Veteran is seeking service connection for a bilateral leg condition that he contends is a result of running, walking, and jumping in combat boots while on active duty.  Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  Pain alone is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The pain must be attributed to an underlying disease or injury.  The Board finds that the record does not show that the Veteran currently has a bilateral leg condition. 

The Veteran's available service treatment records do not reflect complaints, treatment, or diagnosis for any leg-related problems. 
The Veteran's post-service VA and private treatment records from June 2011 reflects complaints of bilateral leg pain and worsening of leg pain, but no diagnosis was noted.  An examination dated July 2011 reveals no evidence of focal atrophy or abnormal tone of the Veteran's bilateral lower extremities.  A June 2012 treatment note from the Jasper VA clinic states that the Veteran's leg pain is probably radiculopathy; however no definite diagnosis was confirmed.  

In the Board's view, while the Veteran may be experiencing pain, it does not appear to be disabling in any manner, and cannot constitute a "disability" for VA purposes.  Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for a bilateral leg condition.  Even if the Board accepted the Veteran's statements asserting a link between his disability and his military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim ...even though the disability resolves prior to the Secretary's adjudication of the claim.").

In summary, the Board finds that the preponderance of the evidence weighs against finding in the favor of the Veteran's service connection claim for a bilateral leg condition and service connection must be denied.  

Back condition

The Veteran is seeking service connection for a back condition that he contends is a result of active duty.  

First, the Board notes that the Veteran's available service treatment records do not reflect complaints, treatment, or diagnosis for a back condition. 

The Veteran's post service treatment records do not reflect symptoms related to a back condition until many years after he left active duty service.  In August 2011, the Veteran first filed a service connection claim for a back condition.  The Board emphasizes that because the Veteran left active service in1981, it was not until approximately 30 years later that the record indicates a back condition.  Therefore, continuity since service is not established based on the clinical record. 

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a back condition, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  
Specifically, in addition to the fact that the Veteran waited decades before seeking medical treatment, the Board notes that the Veteran submitted a disability claim for hemorrhoids and flat feet in December of 1986.  Therefore, the Board can infer that the Veteran had knowledge of VA benefits at that time.

Next, service connection may also be granted when the evidence establishes a medical nexus between the Veteran's claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence is against such a nexus.

The Board notes that there are no treatment records establishing that the Veteran's back condition is related to active duty, nor has any physician asserted that such a relationship exists.  As noted above, there is no medical evidence from the Veteran indicating any kind of relationship connecting his back condition with his military service.  Additionally, there is an approximate 30 year gap between his military service and when records first indicate a back condition. 

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorders to service.  The Veteran has stated that his back condition is due to running, walking, and jumping while wearing combat boots in service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the etiology of his back condition is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 137, n. 4.  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinions of the trained health care professionals who conducted the Veteran's examinations to be of greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the Board finds that the weight of the competent evidence does not reflect a nexus between the Veteran's back condition and his military service.  In reaching the above conclusion, the Board also considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable in this case.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received, the application to reopen a previously denied claim of entitlement to service connection for a bilateral flat foot condition, is denied.

Entitlement to service connection for a bilateral leg condition is denied. 
Entitlement to service connection for a back condition is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


